UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2007 Commission File Number:0-30628 ALVARION LTD. (Translation of registrant’s name into English) 21A Habarzel Street, Tel Aviv 69710, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes oNo þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The following are included in this report on Form 6-K: Exhibit Description Sequential Page Number 1. Notice and Proxy Statement in relation to the Annual General Meeting of Shareholders dated May 29, 2007 4 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALVARION LTD. Date: May 29th, 2007By: /s/ Efrat Makov Name: Efrat Makov Title: Chief Financial Officer 3 EXHIBIT 1 ALVARION LTD. 21A Habarzel Street Tel Aviv 69710, Israel NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS July 11, 2007 To the Shareholders of Alvarion Ltd.: NOTICE IS HEREBY GIVEN that the Annual General Meeting of Shareholders (the "Meeting") of Alvarion Ltd. (the "Company"), will be held on Wednesday, July 11, 2007 at 5:00 p.m., local time, at the principal executive offices of the Company at the above address (the telephone number at that address is +972-03-6456262). The following matters are on the agenda for the Meeting: (1) reelection of Dr. David Kettler, Mr. Zvi Slonimsky and Mr. Amnon Yacoby to the Company's Board of Directors; (2) reelection of Ms. Robin Hacke as an External Director to the Company's Board of Directors; (3) approval of compensation for Mr. Tzvika Friedman, the Company's Chief Executive Officer and President, who is also a Board member: (a) monthly compensation; and (b) stock option grants; (4) approval of reappointment of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as the Company's independent auditors until the next annual general meeting of the Company's shareholders, and authorization of the Board of Directors and/or Audit Committee to set the annual compensation of the independent auditors; and (5) review of the Company's 2006 audited consolidated financial statements. Record Date Only shareholders who hold Ordinary Shares, nominal value NIS 0.01, of the Company at the close of business on June 1, 2007 (the "Record Date") will be entitled to notice of, and to vote at, the Meeting and any adjournments thereof. According to the Companies Law Regulations (Confirmation of Ownership of Shares for Voting in the General Meeting), 2000, if a shareholder holds shares through a TASE Member (as defined below) and the shares are registered in the name of such TASE Member on the books of the Company's registration company, the shareholder may provide to the Company, prior to the Meeting, a certification confirming his ownership of the shares on the Record Date.Such certification may be obtained at the TASE Member's offices or may be sent to the shareholder by mail (subject to payment of the cost of mailing), at the election of the shareholder; provided that the shareholder's request shall have been submitted with respect to a specific securities account. All shareholders of record on the Record Date are cordially invited to attend and vote at the Meeting in person or by proxy, pursuant to the Company's Articles of Association.Shareholders may send standpoint notices to the Company no later than June 11, 2007. 4 Vote Required The vote required for the approval of the proposals above, other than proposal no. 2, is the affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy.The vote required for the approval of proposal no. 2 is the affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy, which shall also include at least one-third of the shares held by shareholders that are notcontrolling shareholders of the Company that are present, in person or by proxy, and voting at the Meeting (unless the total shareholdings of the shareholders who are not controlling shareholders of the Company and who vote against these proposals represents less than one percent of the voting rights in the Company). Review of Documents Shareholders may review the full version of the foregoing items of business and the Proxy Statement, which includes the full version of the proposed resolutions and a proxy card, at the principal executive offices of the Company stated above, upon prior notice and during regular working hours (tel no.: +972-3-6456262) until the Meeting date.A copy of the Proxy Statement will also be available at the following websites: http://www.tase.co.il/tase/ or http://www.magna.isa.gov.il (the "Distribution Sites"). Each member of The Tel-Aviv Stock Exchange Ltd. (a "TASE Member") shall e-mail, upon request and without charge, a link to the Distribution Sites, to each shareholder who is not listed in the Company's shareholder register and whose shares are held through the TASE Member, provided that each shareholder's request shall have been submitted (a) with respect to a specific securities account, and (b)prior to the Record Date. By Order of the Board of Directors, ANTHONY MAHER Chairman of the Board of Directors 5 ALVARION LTD. 21A Habarzel Street Tel Aviv 69710, Israel PROXY STATEMENT ANNUAL GENERAL MEETING OF SHAREHOLDERS July 11, 2007 We invite you to attend Alvarion Ltd.'s Annual General Meeting of Shareholders.The meeting will be held on July 11, 2007 at 5:00 P.M. (Israel time), at Alvarion's principal executive offices at 21A Habarzel Street, Tel Aviv69710, Israel. We are sending you this Proxy Statement because you held Ordinary Shares, nominal value NIS 0.01 per share, of Alvarion as of the June 1, 2007 record date.You can vote your shares by attending the Annual General Meeting or by completing and signing a proxy card.Our Board of Directors is asking that you sign and send in your proxy card, attached to this Proxy Statement, in order to vote at the Annual General Meeting or at any adjournment of the Annual General Meeting. Agenda Items The following matters are on the agenda for the Annual General Meeting: (1) reelection of Dr. David Kettler, Mr. Zvi Slonimsky and Mr. Amnon Yacoby to our Board of Directors; (2) reelection of Ms. Robin Hacke as an External Director on our Board of Directors; (3) approval of compensation for Mr. Tzvika Friedman, our Chief Executive Officer and President, who is also a Board member; (4) approval of reappointment of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as our independent auditors until the next annual general meeting of our shareholders, and authorization of the Board of Directors and/or Audit Committee to fix the annual compensation of the independent auditors; and (5) discussion of our 2006 audited consolidated financial statements. We are not currently aware of any other matters, which will come before the Annual General Meeting.If any other matters are presented properly at the Annual General Meeting, the persons designated as proxies intend to vote upon such matters in accordance with their best judgment. 6 How You Can Vote You can vote your shares by attending the Annual General Meeting or by completing and signing a proxy card.Attached is the proxy card for the meeting that is being solicited by our Board of Directors, together with a pre-addressed postage-paid return envelope.Please follow the instructions on the proxy card.You may change your mind and cancel your proxy card by sending us written notice, by signing and returning a proxy card with a later date, or by voting in person or by proxy at the meeting.We will not be able to count a proxy card unless we receive it at our principal executive offices at the above address, or our registrar and transfer agent receives it in the enclosed envelope, not less than two (2) hours prior to the time fixed for the Annual General Meeting on July 11, 2007.If you sign and return the enclosed proxy card, your shares will be voted in favor of all of the proposed resolutions, whether or not you specifically indicate a "for" vote, unless you clearly vote against a specific resolution.In addition, by signing and returning the proxy card you are confirming that you do not have a "personal interest" in any of the proposed resolutions, unless you specifically note a "personal interest" with respect to a specific resolution. Who Can Vote You are entitled to notice of the Annual General Meeting and to vote at the Annual General Meeting if you were a shareholder of record at the close of business on June 1, 2007.You are also entitled to notice of the Annual General Meeting and to vote at theAnnual General Meeting if you held Ordinary Shares through a bank, broker or other nominee which was one of our shareholders of record at the close of business on June 1, 2007, or which appeared in the participant listing of a securities depository on that date.We are mailing the proxy cards to our shareholders on or about June 8, 2007, and we will solicit proxies primarily by mail and email.The original solicitation of proxies by mail and email may be further supplemented by solicitation by telephone, mail, email and other means by certain of our officers, directors, employees and agents, but they will not receive additional compensation for these services.We will bear the cost of the solicitation of the proxy cards, including postage, printing and handling, and will reimburse the reasonable expenses of brokerage firms and others for forwarding material to beneficial owners of Ordinary Shares. Quorum and Required Vote On May 15, 2007, we had outstanding 62,111,603 Ordinary Shares.Each Ordinary Share is entitled to one vote upon each of the matters to be presented at the meeting.Under our Articles of Association, the meeting will be properly convened if at least two shareholders attend the meeting in person or sign and return proxies, provided that they hold shares representing more than 33.33% of our voting power.This is known as a quorum.If a quorum is not present within one hour from the time scheduled for the meeting, the meeting will be adjourned for one week (to the same day, time and place), or to a day, time and place proposed by the Chairman of the Board with the consent of the majority of the voting power represented at the meeting in person or by proxy and voting on the adjournment.Any two shareholders who attend an adjourned meeting in person or by proxy will constitute a quorum, regardless of the number of shares they hold or represent. 7 Our Board of Directors unanimously recommends that you vote "FOR" all proposals under Items 1 through 4 below. BENEFICIAL OWNERSHIP OF SECURITIES BY CERTAIN BENEFICIAL OWNERS AND MANAGEMENT As of May 15, 2007, based on the information provided to us by our shareholders or disclosed in public filings with the Securities and Exchange Commission, we are not aware of any person or entity that beneficially owns more than 5% of our outstanding Ordinary Shares. ITEM 1 – REELECTION OF DIRECTORS (OTHER THAN EXTERNAL DIRECTORS) You are being asked to reelect the following directors: Dr. David Kettler, Mr. Zvi Slonimsky and Mr. Amnon Yacoby, each for a term expiring at the third Annual General Meeting of our shareholders following this meeting. Under our Articles of Association, the maximum number of our directors is fixed as ten.We currently have ten directors, including two directors who are "External Directors" under Israel's Companies Law.See Item 2 below regarding the reelection of one of our External Directors. Our Articles of Association provide that a certain number of our directors (other than the External Directors) shall be elected each year at our Annual General Meeting, and, unless specifically determined otherwise, each elected director shall serve until the third Annual General Meeting following the meeting at which such director was elected. You are being asked to reelect three of our current directors.If the Board of Directors' nominees are elected, the foregoing three directors will continue to serve as directors following the meeting for a term expiring at the third Annual General Meeting of our shareholders following this meeting. 8 Nominees for Director Our Board of Directors'Compensation, Nominating and Corporate Governance Committeerecommended that the following three nominees be reelected to the Board of Directors at the meeting (in addition to the nominee for the position of External Director, as specified in Item 2).Our Board of Directors approved this recommendation. Dr. David Kettler joined as a member of our board of directors in May 2004.He provides consulting on telecom and information technology through DAK Solutions, LLC in Atlanta.Previously, Dr. Kettler served as the BellSouth Vice President in charge of the Science & Technology organization and Chief Architect for the BellSouth Network until his retirement at the end of 2000.Prior to BellSouth, Dr. Kettler spent over 15 years at AT&T Bell Laboratories and in Strategic Planning at AT&T Corporate Headquarters.After his retirement from BellSouth he served a few years as Managing Director and General Partner of H.I.G. Capital Management.He has actively contributed to Computer Science &
